Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

	Applicant’s election without traverse of Group I (Claims 1, 3, 4, 9 and 10) in the reply filed on 08/19/2022 is acknowledged.

Status of the Claims

	Claims 1-10 are currently pending.
Claims 2 and 5-8 are withdrawn from further consideration.
Claims 1, 3, 4, 9 and 10 have been considered on the merits. 

Notice of Change of Examiner

The examiner assigned to the application has changed from Emily Cordas to Maytee M. Contes-De Jesus. 

	Priority

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	Specification

The disclosure is objected to because of the following informalities: use of trademarks in the specification.  

The use of the terms Neurobasal™ Medium (0031), and Fluent® (0038, 0089,0091), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Objections

Claims 9 and 10 are objected to because of the following informalities: use of acronyms.  

Claims 9 and 10 are objected to because the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Macrophage migration inhibitory factor (MIF), nardilysin (NRDc), Insulin-like Growth Factor Binding Protein-2 (IGFBP2), Thrombospondin-1 (TSP-1), Plasminogen activator inhibitor 1 (PAI-1), and chemokine ligand 5 (CCL5)).

Appropriate correction is appreciated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (Experimental Hematology, 2013) (Ref. of Record) in view of Koichi et al. (JP2016-021908, 2016, English translation), as evidenced by Lounes et al. (Bioprocess Engineering, 1995).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With respect to claim 1, Nakagawa teaches a method for producing platelets by culturing megakaryocytes in differentiation medium supplemented with hematopoietic differentiation factors (platelet production medium) (pg. 744, left col., par. 1). Nakagawa teaches enhancing platelet generation from megakaryocytes by regulating shear stress through the application of flow in two directions in a bioreactor, compared to platelet production in static culture in a conventional culture dish (see whole document; Fig. 5; pg. 747, right col., par. 3; left col., par.2). Nakagawa teaches that their strategy recapitulates bone marrow by applying the shearing effects of blood flow, mimicking previously visualized in vivo platelet production, which showed evidence of shear stress dependence (pg. 744, right col., par. 3; pg. 748, left col., par. 1). Nakagawa further teaches that shear stress exposed onto megakaryocytes within the chamber occurred from 0.14 to 37.5 dyne/cm2 (0.014 Pa to 3.75 Pa), and discloses that it is not ruled out that the flow was turbulence (pg. 745, right col., par. 1; pg. 747, left col., par. 1). Moreover, Nakagawa discloses that shear stress can be regulated by adjusting flow speed and that regulating shear stress enhanced platelet production (pg. 747, left col., par. 2). With respect to claim 4, Nakagawa teaches collecting and washing platelets obtained from culturing megakaryocytes for further analysis (pg. 744, left col., par. 2). 

Nakagawa does not teach stirring the platelet production medium in a container using a stirring blade or reciprocating the stirring blade. While Nakagawa teaches a range of shear stress that overlaps with the instantly claimed shear stress range, the shear stress taught by Nakagawa is not a result of stirring the platelet production medium in a container using a stirring blade and reciprocating the stirring blade. Furthermore, Nakagawa does not teach turbulent energy or Kolmogorov scale values. 

Koichi teaches a reciprocating stirring culture apparatus for stirring the inside of a culture vessel containing culture medium and cells, and continuously extracting culture medium (see whole document; 0007). Koichi teaches stirring the culture by reciprocating a drive shaft, which reciprocates the stirring blades to effectively stir the contents of the culture vessel (0027). Koichi does not teach culturing megakaryocytes in the reciprocating stirring culture apparatus, and also does not teach indicators such as turbulent energy, shearing stress or Kolmogorov scale. However, Lounes discusses the advantages and limitations of reciprocating plate bioreactors with respect to other, more conventional bioreactors (abstract; pg. 1, right col., par. 1). Although Lounes mainly describe mixing devices for aerobic fermentations, Lounes teaches characteristics of reciprocating plate bioreactors in general, and state that for mammalian cells which have a high shear sensitivity, the axial type of flow is preferred rather than radial type flow due to more uniform local energy distribution (pg. 2, left col., par. 1). Furthermore, Lounes teaches that turbulent velocity fluctuations have a profound impact on the morphology and the metabolic state of certain microorganisms, that shear stress may influence growth rate, cellular volume and other properties of cells, and that shear stress depends on the speed of reciprocation (pg. 2, left col., par. 3; right col., par. 2). Lounes further describes turbulence in terms of how the mixing device transfers energy to the fluid, producing large vortices that ultimately dissipates as internal energy, having different effects on the fluid depending on the design and selection of the mixing element (pg. 2, right col., par. 2). 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to produce platelets by culturing megakaryocytes following the culture method taught by Nakagawa in a culture apparatus like the device taught by Koichi because Nakagawa taught that shear stress applied to megakaryocytes in culture as a result of flow promotes platelet generation. Thus, a skilled artisan would have been motivated to combine the teachings of Nakagawa and Koichi to expose megakaryocytes in culture to conditions which could promote flow of the medium and improve the generation of platelets to numbers sufficient for transfusion therapy; such conditions being shear stress and turbulence, taught by Nakagawa as stimulators of platelet production, by using a culture bioreactor known for producing said conditions, such as the reciprocating stirring culture apparatus taught by Koichi, which was a type of culture device well known in the art at the effective filing date, as evidenced by Lounes, and which could mimic the conditions within bone marrow. In addition, the indicators recited in claim 1, turbulent energy, shearing stress and Kolmogorov scale can be regulated by adjusting the flow and turbulence, all of which would have been adjusted and optimized by one of ordinary skill in the art while performing the pertinent analyses, supported by the prior knowledge disclosed by Nakagawa and Lounes with respect to how the medium and the cells in culture respond to- and are influenced by the type and speed of flow and the speed of reciprocation. Moreover, the claimed indicators would be inherent to the method as practiced in a reciprocating stirring culture apparatus, since the indicators would be the result of adjusting the stirring and reciprocation while observing platelet production, and the values or ranges of each indicator would be determined after practicing the method and analyzing the results.  

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Nakagawa et al. (Experimental Hematology, 2013) (Ref. of Record) in view of Koichi et al. (JP2016-021908, 2016, English translation) as applied to claims 1 and 4, and Nakamura et al. (Cell Stem Cell, 2014). 
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Nakagawa and Koichi can be found in the previous rejection above.

With respect to claim 3, neither Nakagawa nor Koichi teaches forcibly expressing an oncogene, a polycomb gene, and an apoptosis repressor gene in cells less differentiated than megakaryocytes to obtained immortalized megakaryocytes. However, Nakamura teaches the generation of stable immortalized megakaryocyte progenitor cells from PSC-derived hematopoietic progenitors through the overexpression of c-MYC and BMI1, a polycomb complex component that represses the INK4A/ARF gene locus and BCL-XL (apoptosis repressor gene), which together suppress senescence and apoptosis, and promotes proliferation (see whole document; pg. 542, left col., par. 2; Fig. 2). Nakamura teaches that the immortalized megakaryocytes established in the study by the overexpression of c-MYC, BMI1, and BCL-XL can have long-term expansion capacity and may be applicable in the clinic as a source for a continuous and inexhaustible supply of platelets (pg. 542, left col., par. 2; right col, par. 1). Furthermore, Nakamura suggests the use of a bioreactor that mimics the conditions within bone marrow, where shear stress from blood flow might accelerate platelet biogenesis from megakaryocytes, and further discloses that integration of a broad range of technologies could make feasible to achieve clinically effective platelet transfusion without the requirement for donor blood (pg. 544, right col., par. 1).  

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to produce immortalized megakaryocytes by overexpressing an oncogene, a polycomb gene and an apoptosis repressor gene in cells less differentiated than megakaryocytes with the purpose of obtaining self-replicating immortalized megakaryocyte cell lines that can be expanded in culture over extended periods and produce sufficient platelets for clinical applications, as taught by Nakamura. Furthermore, one of ordinary skill in the art would have been motivated to incorporate a step of overexpressing an oncogene, a polycomb gene and an apoptosis repressor gene in cells less differentiated than megakaryocytes in the method of producing platelets because immortalized megakaryocytes represent a continuous production of platelets, which could be further enhanced by culturing the immortalized megakaryocytes in a reciprocating stirring culture container, considering the suggestions disclosed by Nakamura of using a bioreactor that mimics the conditions within bone marrow, and combining Nakamura’s teachings with Nakagawa’s and Koichi’s. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Nakagawa et al. (Experimental Hematology, 2013) (Ref. of Record) in view of Koichi et al. (JP2016-021908, 2016, English translation) as applied to claims 1, 3 and 4, in further view of Machlus et al. (Blood, 2016) (Ref. of Record), as evidenced by Ahamed et al. (Plos One, 2009), and Brogren et al. (Plos One, 2011). 

The teachings of Nakagawa and Koichi can be found in the previous rejections above.

	With respect to claims 9 and 10, Nakagawa teaches adding platelet production promoting factors such as thrombopoietin (TPO) and stem cell factor (SCF) but does not teach adding MIF, NRDc, IGFBP2, TSP-1, PAI-1 and CCL5 exogenously. Koichi also does not teach adding the platelet production promoting factors recited above to culture megakaryocytes. However, Machlus teaches testing the effect of total platelet releasate on megakaryocyte proplatelet production, after hypothesizing that platelets contain positive regulators of megakaryopoiesis (see whole document). Machlus teaches that adding releasate derived from activated platelets to megakaryocyte cultures increased megakaryocyte-proplatelet production (see abstract; Fig. 1B-C).  Machlus teaches that platelets store inflammatory cytokines, including the chemokine ligand 5 (CCL5), which influences proplatelet production by suppressing apoptosis through binding to its receptor, CCR5, on megakaryocytes (see abstract). These results were confirmed by adding recombinant CCL5 to megakaryocyte cultures, increasing proplatelet production by 50% (pg. 923, right col., par. 2).   In addition, Machlus discloses that these findings represent a significant advantage over TPO-based therapies, which take 5 to 12 days to be effective (pg. 925, left col., par. 1). 

	As further support, Ahamed teaches that Thrombospondin 1 (TSP-1) is contained in platelet α-granules and released with activation (see abstract). Ahamed teaches that TSP-1 activates TGF-β1, which is also contained in platelets, and that stirring and/or shear could influence activation of latent TGF-β1 released from platelets (pg. 1, left col., par. 1). Similarly, Brogren teaches the study of Plasminogen activator inhibitor 1 (PAI-1) activation and further teaches that PAI-1 is present and stored in platelet α-granules (see abstract).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of filing to add platelet production promoting factors to the megakaryocyte culture because Machlus taught that platelets release factors that regulate and increase platelet production. Thus, a skilled artisan would have been motivated to add platelet production promoting factors known in the art, as evidenced by Ahamed and Brogren, and further determine other factors stored in and released from platelets by performing protein assays or other techniques available at the effective time of filing with the purpose of identifying potential platelet production promoting factors and analyzing its effects on platelet production under different culture conditions. Furthermore, since Ahamed taught that stirring and/or shear affects the interaction of platelet releasate factors, a person of ordinary skill in the art would have had a reasonable expectation of success in finding factors that influence platelet production while subjected to stirring or shear culture conditions and observe variations in platelet production. In addition, the combination of factors added to the megakaryocyte culture would have been optimized in the experiments by observing and analyzing different culture conditions. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed. 

Examiner Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632